Per Curiam.
We do not say that the legislature has no constitutional power to restore a right of action barred by the statute of limitations, which operates not on the right, but on the remedy, except in the case of a right of entry; but nothing less than plain and unequivocal words would convince us that they meant to do so. The act of 1713 had no saving in the ease of persons beyond sea, and the plaintiff’s right of action in this case was completely barred by it when the legislature, enacted the statute of 1842, which declares that the act of 1713 “ shall hereafter not extend to cases where the defendant or defendants in any suit shall be beyond sea at the time of such cause of action accrued:” words which are plainly prospective, and which, therefore, do not touch the plaintiff’s case.
Judgment affirmed.